Order denying motion for a peremptory or alternative mandamus order unanimously affirmed, with costs. The powers of the board of health under section 1172 of the Greater New York Charter  and under sections 19 and 325 of the Sanitary Code  are not subordinated to the Zoning Resolution so as to forbid the adoption by the board of health of the regulation here attacked. The establishment of the zones by the board of estimate and apportionment does not moan that any part of an unrestricted district may be used for a poultry slaughter house, and it is not an unreasonable regulation to fix a suitable area of unrestricted property for the location of a site for such a business. We are of opinion that the regulation in question was validly enacted. (People ex rel. Lieberman v. Vandecarr, 175 N. Y. 440.) Present ■ — • Lazansky, P. J., Kapper, Hag'arty, Carswell and Davis, JJ.